Quealy, J., dissenting: In its opinion, the majority has, in effect, relied on section 401(b), as that section was amended by the Employee Retirement Income Security Act of 1974 (Pub. L. 93-406), to determine the qualification of a plan for the taxable years ending December 31, 1969 and 1970. I can find no indication or any intent on the part of the Congress that the 1974 Act should thus be applied retroactively either from a reading of the statute itself or the reports of the respective committees. This Court is extending that Act beyond the intent of the Congress solely to achieve what the Court deems to be a desirable result. With this, I am in disagreement.